 


109 HRES 584 IH: Providing for consideration of the bill (H.R. 752) to amend title XVIII of the Social Security Act to deliver a meaningful benefit and lower prescription drug prices under the Medicare Program. 
U.S. House of Representatives
2005-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 584 
IN THE HOUSE OF REPRESENTATIVES 
 
December 6, 2005 
Mr. Boswell submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Providing for consideration of the bill (H.R. 752) to amend title XVIII of the Social Security Act to deliver a meaningful benefit and lower prescription drug prices under the Medicare Program.  
 
 
That immediately upon the adoption of this resolution the House shall without intervention of any point of order consider in the House the bill (H.R. 752) to amend title XVIII of the Social Security Act to deliver a meaningful benefit and lower prescription drug prices under the Medicare Program. The bill shall be considered as read. The previous question shall be considered as ordered on the bill to final passsage without intervening motion except: (1) one hour of debate on the bill equally divided and controlled by the chairman and ranking minority member of the Committee on Energy and Commerce; and (2) one motion to recommit. 
 
